ORDER
The Disciplinary Review Board having on May 23, 1996, filed with the Court its decision concluding that STUART M. WHITEFIELD of METUCHEN, who was admitted to the bar of this State in 1979, and who was thereafter temporarily suspended from the practice of law by Order of this Court dated July 5, 1995, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violation of *481RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 1.8(a) (entering into a prohibited business transaction with a client) and RPC 1.15 (commingling of funds, failure to keep required records and negligent misappropriation), and good cause appearing;
It is ORDERED that STUART M. WHITEFIELD is hereby suspended from practice for a period of three months, effective July 5, 1996, and until the further Order of the Court; and it is further
ORDERED that no petition for reinstatement to practice be submitted until all ethics matters currently pending against respondent are concluded; and it is further
ORDERED that prior to reinstatement to practice respondent shall demonstrate that he is psychiatrically fit to practice law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he - comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.